STORY, Circuit Justice.
This court has no jurisdiction in the case. The acts of congress 2 give no appeal from the district court, except in cases where the matters in dispute, exclusive of costs, exceed the sum or value of fifty dollars. Here, there being no cross appeal by the libellant, the only matter in dispute is the twenty-eight dollars awarded by the district court to the libellant. It would have been different, if there had been a cross appeal by the libel-lant, since he demanded more than fifty dollars by his libel. Appeal dismissed.

 Act Sept 24. 1789. c. 20. § 21 H Stat. 83]: Act March 3. 1803, c. 93, § 2 [2 Story's Laws, 905; 2 Stat. 244, c. 50].